DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “#4” has been used to designate both a “bottom of a water body” and a “transition zone”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 33 is objected to because of the following informalities:  Claim 33 recites the limitation “claim29” – which is grammatically incorrect.  Please revise to “claim 29”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 lacks proper antecedent basis, with respect to the limitation, “d) at least one heated water discharge point to discharge heated water into the partially confined zone” as it is unclear as to what exactly is intended to be claimed.  For prosecution on the merits, said limitation shall be interpreted as, “d) at least one heated water discharge point to discharge heated water into a partially confined zone.”
Claim 35 is indefinite with respect to the limitation, “as high transparency man-made lagoons constructed with recent technologies” as it is unclear as to what exactly is intended to be claimed. For prosecution on the merits, said claim limitation shall be interpreted as “a high transparency man-made lagoons constructed with recent technologies.”
Claims 48-51 lack proper antecedent basis, with respect to the limitations, “the connecting means.”  For prosecution on the merits, said limitations shall be interpreted as “at least two connecting means.”
Claims 30-34, 36-47 and 52-68 are similarly rejected for being dependent upon an indefinite claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shenzhen Pengsheng Construction Co. (C 10908426 B) {Hereinafter Shenzhen}.
Regarding claim 1, Shenzhen discloses a system for the partial confinement of a water body that creates a thermal barrier and heat plug between two distinct areas within the water body (1) while maintaining the concept of being in the same water body (Figs 4-5; system is capable of being used in the recited manner. For example, Shenzhen discloses the system for use in road drainage.
With this in mind, the system could be used and placed in conjunction with a drainage pond (body of water). As water fills up the system and drainage pond to the point that the water level is above the barrier 323, the system would necessarily meet all the claimed intended use limitations), comprising: a first barrier element FBE (2a) positioned from the bottom (4a) of the water body (1) in a substantially upwardly position (Figs. 4-5; first barrier element 323 positioned in an upward position; pg 4, para 4; pg 4, para 12 to pg 5, para 2, water baffle); wherein the first barrier element (2a) has a vertical length of up to about 95% of the water depth of the water body (1) where such first barrier element is positioned (Figs. 4-5; pg 4, para 4; pg 4, para 12 to pg 5, para 2, water baffle, it can reasonably be relied upon to meet the "up to about 95% of the water depth" limitations for the barrier elements); a second barrier element SBE (2b) positioned from the surface (6) of the water body (1) in a substantially downwardly position (Figs. 4-5, first barrier element 323 positioned in an upward position and a second barrier element 322 positioned in a downward position; pg 4, para 4; pg 4, para 12 to pg 5, para 2, water baffle), where the second barrier element (2b) has a submerged depth of up to 95% of the water depth of the water body (1) where such second barrier unit is positioned (Figs. 4-5; first barrier element 323 positioned in an upward position and a second barrier element 322 positioned in a downward position; pg 4, para 4; pg 4, para 12 to pg 5, para 2, it can reasonably be relied upon to meet the "up to about 95% of the water depth” limitations for the barrier elements); wherein the first and second barrier elements form an overlap length (OL), and wherein the second barrier unit (2b) is located at a horizontal distance (HD) from the first barrier element (2a), which creates a transition zone (4b); and wherein the horizontal distance (HD) is greater than zero (see Figs 4-5; discloses a system comprising a first barrier element 323 positioned in an upward position and a second barrier element 322 positioned in a downward position wherein the first and second barrier elements for an overlap length and wherein the second barrier 322 is located at a horizontal distance from the first barrier element 323 to create a transition zone between them and where the horizontal distance is greater than zero).
Regarding Claim 23, Shenzhen further discloses the system for the partial confinement of a water body according to claim 1, wherein the FBE and SBE preferably comprise, or are made of, materials that allow the confinement of water that is in contact with said FBE and SBE (Figs. 4-5; pg 4, para 4; pg 4, para 12 to pg 5, para 2 the system could be used and placed in conjunction with a drainage pond (body of water). As water fills up the system and drainage pond to the point that the water level is above the barrier 323, the system would necessarily meet all the claimed intended use limitations.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13-22, 24-46 and 48-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US 2007/0049385) in view of Bradham (US 3934472).
Regarding Claim 1, Henry discloses a system for the partial confinement of a water body that creates a thermal barrier and heat plug between two distinct areas within the water body (1) while maintaining the concept of being in the same water body (para [0004], [0023], [0087], water slide comprising screens to recirculate heat or barriers that act as a heat sink.), comprising: a first barrier element FBE (2a) positioned from the bottom (4a) of the water body (1) in a substantially upwardly position (Figs. 31-34; para [0036], [0220]-[0224], adjustable weir at 50% retracted state to cause water flow in a turbulent profile.); a second barrier element SBE (2b) positioned from the surface (6) of the water body (1) in a substantially downwardly position (Figs. 31-34; para [9036], [0150], [0159], [0162], (0218}-[0224)], a series of chambers with adjustable weirs... a second chamber with weir in a retracted state to cause at least a portion of the water to flow or to a closed position to stop the flow of water, which is thus positioned from the surface of the water based on the relative downward position with the barrier and water level. Further discussion of the second barrier position is included below.); wherein the first and second barrier elements form an overlap length (OL) (para [0150], [0162], (0218]-(9224)], series of chambers with adjustable weirs at retracted state that is not fully retracted and a 50% retracted state, which would produce an overlap length.), and wherein the second barrier unit (2b) is located at a horizontal distance (HD) from the first barrier element (2a) (para [0150], (0162), [0218]-[0224], a series of chambers with adjustable weirs would inherently comprise a horizontal distance between them.), which creates a transition zone (4b) (para [0136], [0152], conveyor can be used as a transition between portions of the chambers, such as uphill, downhill, or horizontal, between etc. moveable weir members that can form open and closed sections of the flume.); and wherein the horizontal distance (HD) is greater than zero (para [0162], series of chambers with adjustable weirs.); but does not specifically disclose that the first barrier element (2a) has a vertical length of up to about 95% of the water depth of the water body (1) where such first barrier element is positioned and the second barrier element (2b) has a submerged depth of up to 95% of the water depth of the water body (1) where such second barrier unit is positioned. However, regarding the vertical length, Henry further discloses that the adjustable weirs may be used to form open, closed, retracted portions, and therebetween (para [0033], [0152], [0162], (0220]-[0225], adjustable weir gates are used to control water height, speed, and turbulence.). To a person of ordinary skill in the art, varying the vertical length of the first barrier element would have been obvious through routine experimentation in order to optimize the flow characteristics of the water in the water body. Further, regarding the second barrier position and submerged length.
Bradham discloses a system for measuring water flow using a submerged barrier in a water body positioned from the surface (Fig. 1; col 3, In 14-45: col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33). Henry further discloses controlling water levels (para [0033]), pumping water into chambers at set levels at inlets and outlets (para [0164], [0168]), raising and lowering water levels (para [0163]-[0164]), and one or more drains (para [0212]). 
At the time of the invention, to a person of ordinary skill in the art, submerging a barrier and varying its position from the surface as taught by Bradham and Henry would have been obvious for use in the system as in Henry in order to measure the flow of liquid (Bradham: col 1, In 4-8; Henry: para [0216]), because Henry and Bradham are directed towards systems for use with flume-type water bodies using barriers to direct water flow (Bradham: col 1, In 4-8; Henry: para [0004]). Further, varying the submerged depth, varying the depth of the barrier would have been obvious through routine experimentation in order to optimize the measurement of water based on the fluid height in the chambers (Henry: para [0013], [0025)).
Regarding Claim 2, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the horizontal distance (HD) varies (para (0162), [0182], channels and portions of channels can be small chamber or long distances, multiple series of chambers.) and overlap length varies (OL) (Figs. 31-34; para [0036], [0150], (0162), (0218)-[0224], a series of chambers with adjustable weirs whose overlap length varies according to the weir height to control flow profile and water depth.); but does not specifically disclose that the horizontal distance (HD) is equal to, or lower than the overlap length (OL) between the first and second barrier elements. However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33).  At the time of the invention, to a person of ordinary skill in the art, varying the horizontal distance and overlap length would have been obvious through routine experimentation in order to optimize control the water level and water flow profile (Henry: para [0036], (0220}-(0224]; Bradham: col 1, ln 29-33).
Regarding Claim 3, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the horizontal distance (HD) varies (para [0162], [0182], channels and portions of channels can be small chamber or long distances... multiple series of chambers.) and overlap length varies (OL) (Figs. 31-34; para [0036], [0150], [0162], [0218}-(0224], a series of chambers with adjustable weirs whose overlap length varies according to the weir height to control flow profile and water depth.); but does not specifically disclose that the horizontal distance (HD) and the overlap length (OL) are in a ratio of about 1:1 or about 2:3, or about 4:5 or about 1:3 or about 1:2. However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33).  At the time of the invention, to a person of ordinary skill in the art, varying the horizontal distance and overlap length would have been obvious through routine experimentation in order to optimize control the water level and water flow profile (Henry: para [0036], [0220]-[0224]; Bradham: col 1, In 29-33).
Regarding Claim 4, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the horizontal distance (HD) varies (para [0162], (0182], channels and portions of channels can be small chamber or long distances... multiple series of chambers.); but does not specifically disclose that the horizontal distance (HD) is at least 20 cm from the first barrier element (2a). However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33).  At the time of the invention, to a person of ordinary skill in the art, varying the horizontal distance and overlap length would have been obvious through routine seen in order to optimize control the water level and water flow profile (Henry: para [0036], {0220}-[0224]; Bradham: col 1, In 29-33).
Regarding Claim 5, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the overlap length varies (OL) (Figs. 31-34; para [0036], [0150], [0162], [0218]-[0224], a series of chambers with adjustable weirs whose overlap length varies according to the weir height to control flow profile and water depth.)}; but does not specifically disclose that the overlap length (OL) is at least 20 cm. However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33). At the time of the invention, to a person of ordinary skill in the art, varying the horizontal distance and overlap length would have been obvious through routine experimentation in order to optimize control the water level and water flow profile (Henry: para [0036], [0220]-[0224]; Bradham: col 1, In 29-33).
Regarding Claim 6, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the FBE (2a) has a vertical length that varies (Figs. 31-34; para [0152], [0220]-[0225], [0227], adjustable weir at open/down, 50% retracted and closed/up states... using plates or frames, 178, as shown, which inherently have different lengths that are vertical when on adjustment.) and a depth of water of the water body that varies (para [0162]-[0164], [0169]); but does not specifically disclose a vertical length of up to about 85%, about 75% or about 65% of the depth of the water body where such first barrier element (2a) is positioned and wherein the FBE (2a) has a vertical length of preferably at least 20%, or at least 35% or at least 50% of the depth of the water of the water body where it is positioned. At the time of the invention, to a person of ordinary skill in the art, varying the vertical length and water depth would have been obvious through routine experimentation in order to optimize the flow profile, safety, participant control, and water velocity (Henry: para [0169], (0220); Bradham: col 1, In 29-33). 
Regarding Claim 7, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the FBE (2a) has a vertical length that varies (Figs. 31-34; para [0152}, [0220]-[0225], [0227], adjustable weir at open/down, 50% retracted and closed/up states... using plates or frames, 178, as shown, which inherently have different lengths that are vertical when on adjustment.); but does not specifically disclose that the SBE (2b) has a submerged depth of up to about 85%, 75% or 65 % of the depth of the water body where such second barrier element (2b) is positioned and wherein the FBE (2a) has a submerged depth (SD) of preferably at least 20%, or at least 35% or at least 50% of the depth of the water of the water body where it is positioned. However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33).  At the time of the invention, to a person of ordinary skill in the art, varying the vertical length and submerged depth would have been obvious through routine experimentation to control the water level and water flow profile (Henry: para [0036], [0220]-[0224]; Bradham: col 1, In 29-33).
Regarding Claim 13, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the first barrier element FBE (2a) comprises affixing means to be fixed to the bottom of the body of water, wherein the affixing means bottom of the body of water and the first barrier element FBE (2a) (Fig. 34; para [0227], adjustable weir structural frame, 178, and tilting weir shaft, 180, which is shown at the bottom of the water channel.); but does not specifically disclose that the affixing means creates a seal between the bottom of the body of water and the first barrier element. However, Bradham further discloses a sealed joint assembly for a water conduit (col 3, in 34-38; col 9, In 25-40).  At the time of the invention, to a person of ordinary skill in the art, providing a seal would have been obvious in order improve the flow design and profile through the channel (col 9, In 25-40).
Regarding Claim 14, Bradham further discloses the system for the partial confinement of a water body according to claim 13, wherein the first barrier element FBE (2a) comprises affixing means selected from the group comprising a fastener, a screw, a bolt, hinge, a joint (col 3, In 34-38; col 9, In 25-40, sealed joint assembly.), a weld, a seam, a webbing, an adhesive, a strip, a tape and combinations thereof.
Regarding Claim 15, Henry further discloses the system for the partial confinement of a water body according to claim 13, wherein the first barrier element FBE (2a) is affixed and/or anchored to the bottom through weights (Figs. 34-35; para [0225}-[0227), counterweights used to adjust the weir position, which are shown to have a support frame, 178, that is capable of being affixed or anchored to the bottom.), or embedded to the bottom (Figs. 34-35; para [0225]-[0227], counterweights used to adjust the weir position, which are shown to have a support frame, 178, that appears to be embedded in the water channel based on the structure below the tilt shaft, 180, and the horizontal position in the water channel, as shown.).
Regarding Claim 16, Henry further discloses the system for the partial confinement of a water body according to claim 13, wherein the first barrier element FBE (2a) comprises buoyancy means (24) to facilitate the FBE (2a) to maintain an upright position and to lower the influence of water currents that may push the FBE (2a) from one side to another, wherein buoyancy means are selected from the group comprising one or several buoys, a floatation line, conventional floating means (para [0151]-[0152), [0159], vertical members used to open and close a position may be formed from hollow members that can be filled with air to increase the buoyancy and float into a closed position and filled with water to decrease buoyance and sink into a closed position... the members can be vertical or horizontal, which functions as the intended use of pushing from one side to another.) and combinations thereof.
Regarding Claim 17, Henry further discloses the system for the partial confinement of a water body according to claim 16, wherein the first barrier element FBE (2a) comprises surface connecting means (2c) that connect the upper portion of the FBE (2a) to buoyancy means (2d), which are selected from a string, a cord, a spring, a snap line, rods, separators (para {0151]-[0152}, [0159}, vertical members used to open and close a position may be formed from hollow members that can be filled with air to increase the buoyancy and float into a closed position and filled with water to decrease buoyance and sink into a closed position... the members can be vertical or horizontal, which functions as a separator,), a tether assembly and combinations thereof.
Regarding Claim 18, Bradham further discloses the system for the partial confinement of a water body according to claim 1, wherein the second barrier element SBE (2b) comprises buoyancy means (2e) affixed to its upper portion, the buoyancy means selected from the group comprising: one or several buoys, a flotation line, conventional floating means (Fig. 1, col 5, In 9-19, float, 82, and pivotal arm, 80.) and combinations thereof and wherein the buoyancy means are positioned either above the surface of the water (Fig. 1; col 5, In 9-19, float, 87, floats on the pool, P.), below the surface of the water or partially submerged.
Regarding Claim 19, Bradham further discloses the system for the partial confinement of a water body according to claim 1, wherein the second barrier element SBE (2b) comprises bottom anchoring means (2f) that anchor the second barrier element SBE (2b) to the bottom of the water body without exerting a significant flow change (Fig. 6; col 6, In 35-67; metering unit, 122, with flow section, 140, is located in trough, 121, which is coaxial with inlet conduit, 116, and outlet conduit, 120, which is capable of being anchored as to the trough without exerting a significant flow change from the coaxial inlet to outlet, as shown.).
Regarding Claim 20, Bradham further discloses the system for the partial confinement according to claim 19, wherein bottom anchoring means (2f) include a tether assembly (Fig. 6; col 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a tether.), a string, a cord, a chain, a pole, a spring, a snap line, rods, separators, netting materials, and combinations thereof, which can be fixed to the bottom of the water body by means through a fixed support, a dock (Fig. 6; col 4, In 8-29, bottom wall is positioned and connected in trough using a drop-in, plug-in, and sealing operation with the nipple connection, which meets the intended use or is capable of function as a dock.) or combinations thereof.
Regarding Claim 21, Bradham further discloses the system for the partial confinement of a water body according to claim 1, wherein the second barrier element SBE (2b) is fully or partially embedded to the bottom, and includes materials (Fig. 6; col 6, In 35-67; metering unit, 122, with flow section, 140, is located in trough, 121, which is coaxial with inlet conduit, 116, and outlet conduit, 120, which is at least partially embedded to the bottom, as shown.); but does not specifically disclose elements with perforations to facilitate the flow of water through the SBE or under the SBE (2d). However, Henry discloses perforations to facilitate the flow of water through the barrier (para [0159], holes in the bottom of the movable member to facilitate flow of water through the barrier control! buoyance.).  At the time of the invention, to a person of ordinary skill in the art, substituting perforations as taught by Henry would have been obvious for use in barrier element as in Bradham in order to control at least a part of the vertical position of the barrier and the water depth level (col 3, In 29-33).
Regarding Claim 22, Henry further discloses the system for the partial confinement of a water body according to claim 19, wherein buoyancy means (2e) maintain the SBE within its desired position and act as a buoyancy line to indicate swimmers and bathers within the body of water the limit of the partially confined zone, the limit of the swimming and bathing zone or as any delimiting line that is required (para [0157], [0169], water depth is controlled by weir members to provide participant comfort and safety during water usage, which functions in the intended use as a delimiting line of a safe water level for participants swimming in the water body.).
Regarding Claim 24, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the FBE and SBE are made of any suitable material having a density close to that of the water in the water body to be partially confined (para [0159], buoyancy is controlled by the amount of air in the movable weir element.).
Regarding Claim 25, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the FBE and SBE are constructed from materials including lightweight materials (para [0085], plastics such as polycarbonates.) having either a hollow or filled interior (para [0159], holes in the movable members to be filled with air or water.), and preferably a weight located inside and/or outside of the hollow or filled interior in a position to facilitate maintaining the elements in an upright orientation in the water (para [0159], compressed air introduced to the hollow members to increase the buoyancy of the member to float up to a closed position.); but does not specifically discloses and preferably a coupling element at opposite ends allowing adjacent barrier elements to be connected end-to-end. However, Bradham further discloses the system with barrier elements having connections end-to-end (col 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a tether.).  At the time of the invention, to a person of ordinary skill in the art, coupling elements would have been obvious through routine experimentation in order to optimize providing metering capacity based on the flow rate and capacity of the flow drain conduit such as in a log flume or splash pool to maintain a safe water level for participants and swimmers (para [0004], {0157), [0212]).
Regarding Claim 26, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the FBE and SBE are constructed from materials including, but not limited to polymers (para [0085], plastic such as polycarbonates.), but does not specifically disclose Polyethylene Terephthalate, High-Density Polyethylene, Polyvinyl Chloride, Polyvinyl! Chloride, Polypropylene, Polystyrene and mixtures thereof.  At the time of the invention, to a person of ordinary skill in the art, selecting amount types of polymers would have been obvious in order to optimize the cost or design of constructing the barriers (para [0082]-{0083]). 
Regarding Claim 27, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the FBE and SBE are made frame materials without insulating properties (Claim 46; para {0082}, [0085], barrier formed of a material such as metal or plastic which is capable of not having insulating properties.).
Regarding Claim 28, Henry further discloses the system for the partial confinement of a water body according to claim 1, wherein the FBE and SBE are constructed using heavier weight or density materials, such as concrete (para [0120], [0221], [0223], gates are constructed with cement path systems, plates fixed to concrete riverbed, and adjustable weir in proximity to concrete walls.), cement or combinations thereof.
Regarding Claim 29, Henry further discloses a localized heating system for creating partially confined heated zones (3) within larger water bodies (1) (para [0004], [0023], [0087], water slide... comprising screens to recirculate heat or barriers that act as a heat sink.), comprising: a) a first barrier element FBE (2a) positioned from the bottom (4a) of the water body (1) in a substantially upwardly position; b) a second barrier element SBE (2b) positioned from the surface (6) of the water body (1) in a substantially downwardly position (Figs. 31-34; para [0036], [0150], [0159], [0162], [0218]-(0224], a series of chambers with adjustable weirs... a second chamber with weir in a retracted state to cause at least a portion of the water to flow or to a closed position to stop the flow of water, which is thus positioned from the surface of the water based on the relative downward position with the barrier and water level. Further discussion of the second barrier position is included below.), wherein the first and second barrier elements form an overlap length (OL) (para [0150], [0162], (0218]-[0224), series of chambers with adjustable weirs at retracted state that is not fully retracted and a 50% retracted state, which would produce an overlap length.), and wherein the second barrier unit (2b) is located at a horizontal distance (HD) from the first barrier element (2a) (para [0150], [0162], [0218]-[0224], a series of chambers with adjustable weirs would inherently comprise a horizontal distance between them.) which creates a transition zone (4b) (para [0136], [0152], conveyor can be used as a transition between portions of the chambers... such as uphill, downhill, or horizontal... or between moveable weir members that can form open and closed sections of the flume.); and wherein the horizontal distance (HD) is greater than zero (para {0162}, series of chambers with adjustable weirs.); c) at least one water intake point (9) to withdraw water from the water body (1) (para [00715}-[0016], [0168], pump inlet... water inlet.); d) at least one heated water discharge point (8) to discharge heated water into the partially confined zone (3) (para [0178], heat is captured and recirculated back into the water of the body.); and e) at least one heating system (7) configured to increase the temperature of the water flow withdrawn from the water intake point (9) and then returns the heated water flow to the partially confined zone (3) through at least one heated water discharge point (8) (para [0178], heat is captured and recirculated back into the water of the body using a heat pump.); but does not specifically disclose that the first barrier element (2a) has a vertical length of up to about 95% of the water depth of the water body (1) where such first barrier element is positioned and where the second barrier element (2b) has a submerged depth of up to 95% of the water depth of the water body (1) where such second barrier unit is positioned. However, regarding the vertical length, Henry further discloses that the adjustable weirs may be used to form open, closed, retracted portions, and therebetween (para [0033], [0152], (0162], (0220]-[0225], adjustable weir gates are used to control! water height, speed, and turbulence.). 
At the time of the invention, to a person of ordinary skill in the art, varying the vertical length of the first barrier element would have been obvious through routine experimentation in order to optimize the flow characteristics of the water in the water body. Further, regarding the second barrier position and submerged length, Bradham discloses a system for measuring water flow using a submerged barrier in a water body positioned from the surface (Fig. 1; col 3, In 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33). Henry further discloses controlling water levels (para {0033)), pumping water into chambers at set levels at inlets and outlets (para [0164], [0168]), raising and lowering water levels (para (0163]-[0164]), and one or more drains (para [0212]).  At the time of the invention, to a person of ordinary skill in the art, submerging a barrier and varying its position from the surface as taught by Bradham and Henry would have been obvious for use in the system as in Henry in order to measure the flow of liquid (Bradham: col 1, In 4-8: Henry: para [0216]), because Henry and Bradham are directed towards systems for use with flume-type water bodies using barriers to direct water flow (Bradham: col 1, in 4-8; Henry: para [0004]). Further, varying the submerged depth, varying the depth of the barrier would have been obvious through routine experimentation in order to optimize the measurement of water based on the fluid height in the chambers (Henry: para [0013], [0025)).
Regarding Claim 31, Henry further discloses the localized heating system according to claim 29, wherein the water body has a surface of at least 5,000 m2 (para [0085], [0102], barriers used with water channels, water slides, pools, lakes, wells, etc., which are capable of being at least 5,000 m2.), more preferably at least 10,000 m2, even more preferably at least 30,000 m2, and most preferably at least 50,000 m2.
Regarding Claim 32, Henry further discloses the localized heating system according to claim 29, wherein the FBE (2a) has a vertical length that varies (Figs. 31-34; para [0152], [0220]-[0225}, [0227], adjustable weir at open/down, 50% retracted and closed/up states... using plates or frames, 178, as shown, which inherently have different lengths that are vertical when on adjustment.) and a depth of water of the water body that varies (para [0162]-[0164], [0169]); but does not specifically disclose a vertical length of up to about 85%, about 75% or about 65 % of the depth of the water body where such first barrier element (2a) is positioned and wherein the FBE (2a) has a vertical length of preferably at least 20%, or at least 35% or at least 50% of the depth of the water of the water body where it is positioned.  At the time of the invention, to a person of ordinary skill in the art, varying the vertical length and water depth would have been obvious through routine experimentation in order to optimize the flow profile, safety, participant control, and water velocity (Henry: para [0169], (0220}; Bradham: col 1, In 29-33).
Regarding Claim 33, Henry further discloses the localized heating system according to claim29, wherein the FBE (2a) has a vertical length that varies (Figs. 31-34; para [0152], (0220]-[0225], [0227], adjustable weir at open/down, 50% retracted and closed/up states... using plates or frames, 178, as shown, which inherently have different lengths that are vertical when on adjustment.); but does not specifically disclose that the SBE (2b) has a submerged depth of up to about 85%, 75% or 65 % of the depth of the water body where such second barrier element (2b) is positioned and wherein the FBE (2a) has a submerged depth (SD) of preferably at least 20%, or at least 35% or at least 50% of the depth of the water of the water body where it is positioned. However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33).  At the time of the invention, to a person of ordinary skill in the art, varying the vertical length and submerged depth would have been obvious through routine experimentation to control the water level and water flow profile (Henry: para [0036], [0220]-[0224]: Bradham: col 1, In 29-33).
Regarding Claim 34, Henry further discloses the localized heating system according to claim 29, the system being suitable to be used in natural water bodies like the sea, lakes (para [0181]), lagoons, reservoirs, estuaries, and/or ponds.
Regarding Claim 35, Henry further discloses the localized heating system according to claim 29, the system being suitable to be used in man-made water features (para [0181]); but does not specifically disclose high transparency man-made lagoons constructed with recent technologies.  At the time of the invention, to a person of ordinary skill in the art, selecting among known types of man-made bodies of water would have been obvious in order to optimize the enjoyment of a water park experience (para [0022]).
Regarding Claim 36, Henry further discloses the localized heating system according to claim 29, wherein the first and second barrier elements are attached or affixed to the edge of the water body in a zone where a slope of between 0% and 30% is present (para [0137], [0162], [0169], horizontal or slope of a hill, wherein horizontal is a slope of 0%.).
Regarding Claim 37, Henry further discloses the localized heating system according to claim 29, wherein the first and second barrier elements are attached or affixed to a wall of the body of water (para [0151], [0153], movable member formed in the outer wall of the chamber... or from the bottom to the upper surface of the water.).
Regarding Claim 38, Henry further discloses the localized heating system according to claim 29, wherein the first and second barrier elements are positioned within the water body at a distance from the edge of the water body (para [0162], series of chambers to match the slope of the hill with water depth.); but does not specifically disclose at least 5 m from the edge of the water body. However, Henry further discloses a start area for a water slide (para [0008]). At the time of the invention, to a person of ordinary skill in the art, varying the position of the barriers from the
starting edge would have been obvious through routine experimentation in order to optimize the slope and design of the slide (para [0162], [0169]).
Regarding Claim 39, Henry further discloses the localized heating system according to claim 29, wherein the first and second barrier elements are positioned within the water body so that the partially confined area has a volume of at least 100 m3 (para (0181), natural or man-made body of water is capable of having a volume of at least 100 m3.).
Regarding Claim 40, Henry further discloses the localized heating system according to claim 29, wherein the heating system (7) comprises at least a heat pump (para [0178]).
Regarding Claim 41, Henry further discloses the localized heating system according to claim 29, wherein the heating system (7) comprises at least a heat exchanger (para [0178], a screen captures heat and recirculates it back into the water, which functions as the intended use of a heat exchanger.).
Regarding Claim 42, Henry further discloses the localized heating system according to claim 40, wherein the system uses electricity (para [0108], [0219]) and a heat pump (para [0178)]); but does not specifically disclose a heat exchanger uses energy from an energy generating source, such as an oil, electricity, gas or carbon energy source.  At the time of the invention, to a person of ordinary skill in the art, selecting among known heat pumps would have been obvious through routine experimentation in order to optimize the cost of the heating system.
Regarding Claim 43, Henry further discloses the localized heating system according to claim 29, wherein the horizontal distance (HD) varies (para [0162], {0182], channels and portions of channels can be small chamber or long distances... multiple series of chambers.) and overlap length varies (OL) (Figs. 31-34; para [0036], [0150], (0162), (0218]-(0224], a series of chambers with adjustable weirs whose overlap length varies according to the weir height to control flow profile and water depth.); but does not specifically disclose that the horizontal distance (HD) is equal to, or lower than the overlap length (OL) between the first and second barrier elements. However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33).  At the time of the invention, to a person of ordinary skill in the art, varying the horizontal distance and overlap length would have been obvious through routine experimentation in order to optimize control the water level and water flow profile (Henry: para [0036], [0220]-[0224], Bradham: col 1, In 29-33).
Regarding Claim 44, Henry further discloses the localized heating system according to claim 29, wherein the horizontal distance (HD) varies (para [0162], [0182], channels and portions of channels can be small chamber or long distances... multiple series of chambers.) and overlap length varies (OL) (Figs. 31-34; para [0036], [0150], [0162], [0218]-[0224], a series of chambers with adjustable weirs whose overlap length varies according to the weir height to control flow profile and water depth.); but does not specifically disclose that the horizontal distance (HD) and the overlap length (OL) are in a ratio of about 4:1 or about 2:3, or about 4:5 or about 1:3 or about 1:2. However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45, col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33).  At the time of the invention, to a person of ordinary skill in the art, varying the horizontal distance and overlap length would have been obvious through routine experimentation in order to optimize control the water level and water flow profile (Henry: para [0036], (0220}[0224]; Bradham: col 1, In 29-33).
Regarding Claim 45, Henry further discloses the localized heating system according to claim 29, wherein the horizontal distance (HD) varies (para [0162], [0182], channels and portions of channels can be small chamber or long distances... multiple series of chambers.); but does not specifically disclose that the horizontal distance (HD) is at least 20 cm from the first barrier element (2a). However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, in 14-45; col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the vertical position of the outlet (col 3, In 29-33).  At the time of the invention, to a person of ordinary skill in the art, varying the horizontal distance and overlap length would have been obvious through routine experimentation in order to optimize control the water level and water flow profile (Henry: para [0036], [0220]-[0224]; Bradham: col 1, In 29-33).
Regarding Claim 46, Henry further discloses the localized heating system according to claim 29, wherein the overlap length varies (OL) (Figs. 31-34; para [0036], [0150], [0162], [0218]-(0224], a series of chambers with adjustable weirs whose overlap length varies according to the weir height to control flow profile and water depth.), but does not specifically disclose that the overlap length (OL) is at least 20 cm. However, Bradham further discloses a system for measuring water flow using a submerged barrier in a water body (Fig. 1; col 3, In 14-45, col 4, In 46-63, flume-type metering unit, 24, with unitary molded body, as shown, with a submergence flow condition with submerged outflow conduit, 20, and inlet conduits, 14 16 18... within a pool, P.) and varying the horizontal distance and overlap length would have been obvious through routine experimentation in order to optimize control the water level and water flow profile (Henry: para (0036), [(0220]-[0224]; Bradham: col 1, In 29-33).
Regarding Claim 48, Bradham further discloses the localized heating system according to claim 29, wherein a connecting means (12) connect the barrier elements and do not exert a significant flow change within the transition Zone (Fig. 6; col 6, In 35-67; metering unit, 122, with flow section, 140, is located in trough, 121, which is coaxial with inlet conduit, 116, and outlet conduit, 120, which is capable of being anchored as to the trough without exerting a significant flow change from the coaxial intet to outlet, as shown.); but does not specifically disclose that the connecting means connects two barrier elements. However, Bradham further discloses the system with barrier elements having connections end-to-end (col 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a tether.).  At the time of the invention, to a person of ordinary skill in the art, coupling elements would have been obvious through routine experimentation in order to optimize providing metering capacity based on the flow rate and capacity of the flow drain conduit such as in a tog flume or splash pool to maintain a safe water level for participants and swimmers (para [0004], [0157], {0212]).
Regarding Claim 49, Bradham further discloses the localized heating system according to claim 29, wherein at least two connecting means (12) are selected from the group comprising a string, a cord, a spring, a snap line, a chain, a pole (Fig. 6; col 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a pole.), rods, separators, and combinations thereof.
Regarding Claim 50, Bradham further discloses the localized heating system according to claim 29, wherein at least two connecting means are positioned throughout at least one point along the barrier (col 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a tether.); but does not specifically disclose at least two barriers. However, Bradham further discloses the system with barrier elements having connecting means (col 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a tether.).  At the time of the invention, to a person of ordinary skill in the art, coupling elements would have been obvious through routine experimentation in order to optimize providing metering capacity based on the flow rate and capacity of the flow drain conduit such as in a log flume or splash poo! to maintain a safe water level for participants and swimmers(para [0004], [0157], [0212]).
Regarding Claim 51, Henry further discloses the localized heating system according to claim 29, wherein the horizontal distance (HD) varies (para [0162], [0182], channels and portions of channels can be small chamber or long distances... multiple series of chambers.); but does not specifically disclose that at least two connecting means are positioned between each other at a distance that is at least the average horizontal distance (HD). However, Bradham further discloses the system with barrier elements having connecting means (col 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a tether.).  At the time of the invention, to a person of ordinary skill in the art, coupling elements would have been obvious through routine experimentation in order to optimize providing metering capacity based on the flow rate and capacity of the flow drain conduit such as in a log flume or splash pool to maintain a safe water level for participants and swimmers (para [0004], [0157], [0212]).
Regarding Claim 52, Bradham further discloses the localized heating system according to claim 29, wherein the first barrier element FBE
(2a) comprises bottom affixing means (2g) to be fixed to the bottom of the body of water, the affixing means are selected from the group
comprising: a fastener (col 3, In 34-38; col 9, In 25-40, sealed joint assembly.), a screw, a bolt, hinge, a joint, a weld, a seam, a webbing,
an adhesive, a strip, a tape and combinations thereof and wherein preferably, the affixing means create a seal between the bottom of the
body of water and the first barrier element FBE (2a) (Fig. 6; col 4, In 21-29, metering assembly forms a sealed connection with the bottom
of the trough.).
Regarding Claim 53, Henry further discloses the localized heating system according to claim 52, wherein the bottom affixing means (29) comprise a hinge mechanism to retract the barrier element (para [0223], [0227], tilting weir table with shaft affixing to bottom of the channel can be horizontal, refracted, or upward position and comprises a hinge.).
Regarding Claim 54, Henry further discloses the localized heating system according to claim 52 wherein the first barrier element FBE (2a) is affixed and/or anchored to the bottom through weights (Figs. 34-35; para [0225]-[0227], counterweights used to adjust the weir position, which are shown to have a support frame, 178, that is capable of being affixed or anchored to the bottom.), or embedded to the bottom (Figs. 34-35; para [0225]-[0227], counterweights used to adjust the weir position, which are shown to have a support frame, 178, that appears to be embedded in the water channel based on the structure below the tilt shaft, 180, and the horizontal position in the water channel, as shown.).
Regarding Claim 55, Henry further discloses the localized heating system according to claim 52 wherein the first barrier element FBE (2a) comprises buoyancy means (2d) to facilitate the FBE (2a) to maintain an upright position and to lower the influence of water currents that may push the FBE (2a) from one side to another, wherein buoyancy means are selected from the group comprising one or several buoys, a floatation line, conventional floating means (para [0151)-(0152], [01 59], vertical members used to open and close a position may be formed from hollow members that can be filled with air to increase the buoyancy and float into a closed position and filled with water to decrease buoyance and sink into a closed position... the members can be vertical or horizontal, which functions as the intended use of pushing from one side to another.) and combinations thereof.
Regarding Claim 56, Henry further discloses the localized heating system according to claim 55 wherein the first barrier element FBE (2a) comprises surface connecting means (2c) that connect the upper portion of the FBE (2a) to buoyancy means (2d), which are selected from a string, a cord, a spring, a snap line, rods, separators (para [0151]-[0152], [0159], vertical members used to open and close a position may be formed from hollow members that can be filled with air to increase the buoyancy and float into a closed position and filled with water to decrease buoyance and sink into a closed position... the members can be vertical or horizontal, which functions as a separator.), a tether assembly and combinations thereof.
Regarding Claim 57, Bradham further discloses the localized heating system according to claim 29, wherein the second barrier element SBE (2b) comprises buoyancy means affixed to its upper portion, the buoyancy means selected from the group comprising a buoy (Fig. 1; col 5, In 9-19, float, 82, floats on the pool, P, which meets the intended use of buoy.) and a floatation line and combinations thereof.
Regarding Claim 58, Bradham further discloses the localized heating system according to claim 29, wherein the second barrier element SBE (2b) comprises bottom anchoring means (2f) that anchor the second barrier element SBE (2b) to the bottom of the water body without exerting a significant flow change (Fig. 6; col 6, In 35-67; metering unit, 122, with flow section, 140, is located in trough, 121, which is coaxial with inlet conduit, 116, and outlet conduit, 120, which is capable of being anchored as to the trough without exerting a significant flow change from the coaxial inlet to outlet, as shown.).
Regarding Claim 59, Bradham further discloses the localized heating system according to claim 58, wherein bottom anchoring means (2f) include a tether assembly (Fig. 6; col 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a tether.), a string, a cord, a chain, a pole, a spring, a snap line, rods, separators, netting materials, and combinations thereof, which can be fixed to the bottom of the water body by means through a fixed support, a dock (Fig. 6: col 4, In 8-29, bottom wall is positioned and connected in trough using a drop-in, plug-in, and sealing operation with the nipple connection, which meets the intended use or is capable of function as a dock.) or combinations thereof.
Regarding Claim 60, Bradham further discloses the localized heating system according to claim 58, wherein the second barrier element SBE (2b) is fully or partially embedded to the bottom (Fig. 6; col 6, In 35-67; metering unit, 122, with flow section, 140, is located in trough, 121, which is coaxial with inlet conduit, 116, and outlet conduit, 120, which is at least partially embedded to the bottom, as shown.); but does not specifically disclose elements with perforations to facilitate the flow of water through the SBE or under the SBE (2d). However, Henry discloses perforations to facilitate the flow of water through the barrier (para [0159], holes in the bottom of the movable member to facilitate flow of water through the barrier control buoyance.).  At the time of the invention, to a person of ordinary skill in the art, substituting perforations as taught by Henry would have been obvious for use in barrier element as in Bradham in order to control at least a part of the vertical position of the barrier and the water depth level (col 3, In 29-33).
Regarding Claim 61, Bradham further discloses the localized heating system according to claim 29, wherein the second barrier element SBE (2b) comprises buoyancy means (2e) affixed to its upper portion, the buoyancy means (2e) selected from the group comprising one or several buoys, a flotation line, conventional floating means (Fig. 1; col 5, In 9-19, float, 82, and pivotal arm, 80.) and combinations thereof and wherein the buoyancy means are positioned either above the surface of the water (Fig. 1; col 5, in 9-19, float, 82, floats on the pool, P.), below the surface of the water or partially submerged.
Regarding Claim 62, Henry further discloses the localized heating system according to claim 29, wherein buoyancy means (2e) serve as a means to maintain the SBE within its desired position as well as to act as a buoyancy line to indicate swimmers and bathers within the body of water the limit of the partially confined zone, the limit of the swimming and bathing zone or as any delimiting line that is required (para [0157], [0169], water depth is controlled by weir members to provide participant comfort and safety during water usage, which functions in the intended use as a delimiting line of a safe water level for participants swimming in the water body.).
Regarding Claim 63, Henry further discloses the localized heating system according to claim 29, wherein the FBE and SBE preferably comprise, or are made of, materials that allow the confinement of water that is in contact with said FBE (para [0159], holes in the movable members to be filled with air or water.) and SBE (para [0150], [0169], adjustable weir used to control! water height in chamber.).
Regarding Claim 64, Henry further discloses the localized heating system according to claim 29, wherein the FBE and SBE are made of any suitable material having a density close to that of the water in the lagoon to be partially confined (para [0159], buoyancy is controlled by the amount of air in the movable weir element.).
Regarding Claim 65, Henry further discloses the localized heating system according to claim 29, wherein the FBE and SBE may be constructed include, but are not limited to lightweight materials (para [0085], plastics such as polycarbonates.) having either a hollow or filled interior (para [0159], holes in the movable members to be filled with air or water.), and preferably a weight located inside and/or outside of the hollow or filled interior in a position to facilitate maintaining the elements in an upright orientation in the water (para [0159], compressed air introduced to the hollow members to increase the buoyancy of the member to float up to a closed position.); but does not specifically disclose preferably a coupling element at opposite ends allowing adjacent barrier elements to be connected end-to-end. However, Bradham further discloses the system with barrier elements having connections end-to-end (col 6, in 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter, with is operates as an intended use of a tether or capable of performing as a tether.).  At the time of the invention, to a person of ordinary skill in the art, coupling elements would have been obvious through routine experimentation in order to optimize providing metering capacity based on the flow rate and capacity of the flow drain conduit such as in a log flume or splash pool to maintain a safe water level for participants and swimmers (para [0004], [0157], [0212)).
Regarding Claim 66, Henry further discloses the localized heating system according to claim 29, wherein the FBE and SBE are constructed from materials including, but not limited to polymers (para [0085], plastic such as polycarbonates. ); but does not specifically disclose Polyethylene Terephthalate, High-Density Polyethylene, Polyvinyl Chloride, Polyvinyl Chloride, Polypropylene, Polystyrene and mixtures thereof.  At the time of the invention, to a person of ordinary skill in the art, selecting amount types of polymers would have been obvious in order to optimize the cost or design of constructing the barriers (para [0082]-[0083]).
Regarding Claim 67, Henry further discloses the localized heating system according to claim 29, wherein the FBE and SBE are made from materials that do not necessarily need to have insulating properties (Claim 46; para [0082], [0085], barrier formed of a material such as metal or plastic which is capable of not having insulating properties. ).
Regarding Claim 68, Henry further discloses the localized heating system according to claim 29, wherein the at least one heating system (7) increases the temperature of the withdrawn water flow (para [0178], captured heat is recirculated back into the water using a heat pump.); but does not specifically disclose at least about 1 degree Centigrade, or at least about 3 degree Centigrade.

Allowable Subject Matter
Claims 8-12 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8. The system for the partial confinement of a water body according to claim 1, further comprising connecting means (12) that connect the FBE and the SBE with each other in order to lower variations in the horizontal distance (HD).
Regarding Claim 47. The localized heating system according to claim 29, further comprising connecting means (12) that connect the FBE and the SBE with each other in order to lower variations in the horizontal distance (HD).
Regarding Claims 8 and 47, Shenzhen discloses a connecting means (12) that connect the FBE and the SBE with each other (Figs. 4-5; pg 4, para 4; pg 4, para 12 to pg 5, para 2; baffles are connected by means of the pipe.); but does not specifically disclose in order to lower variations in the horizontal distance (HD).
Regarding Claims 8 and 47, Henry further discloses a connecting means (para [0092], bolts.); but does not specifically disclose connecting means (12) that connect the FBE and the SBE with each other in order to lower variations in the horizontal distance (HD).
Regarding Claims 8 and 47, Bradham further discloses connecting means (Fig. 6; col! 6, In 46-54, nipple, 170, joins the metering assembly to the inlet and outlet while positioning and sealing the meter.); but does not specifically disclose connecting means (12) that connect the FBE and the SBE with each other in order to lower variations in the horizontal distance (HD).
Regarding Claims 1 and 29, US 2017/0191237 A1 (Crystal Lagoons B.V.), Crystal Lagoons 8.V. discloses a system for the partial confinement of a water body (Fig. 3; para [0015], (004 1]) having a barrier (Fig. 1; para [0041], liner, 200.), heating system (para [0121]), and temperature control (para (0120]), and connecting means (para [0053]); but does not specifically disclose connecting means (12) that connect the FBE and the SBE with each other in order to lower variations in the horizontal distance (HD).
Regarding Claims 1 and 29, US 4,498,454 A (Assaf), Assaf discloses a system for the partial confinement of a water body that creates a thermal barrier between two distinct areas within the water body (1) while maintaining the concept of being in the same water body, comprising: a first barrier element FBE positioned from the bottom (4a) of the water body (1) in a substantially upwardly position (Fig, 3: col 3, In 64-65; col 7, In 10-42, barrier, 30, separating stored warm water from sea water.) and connecting means (Fig. 5; col 7, in 23-42, flexible material, 31, connect float, 34, and cable, 35.); but does not specifically disclose connecting means (12) that connect the FBE and the SBE with each other in order to lower variations in the horizontal distance (HD).
At such, the Shenzen, Henry, Bradham, Crystal Lagoons B.V., and Assaf references fail to disclose, teach or suggest – either alone or in combination – a localized heating system for creating partially confined heated zones with larger bodies of water as in claims 8-12 and 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weber (US 340166), McWillaims (US 3621496), Friedel (US 3922732), Tonoli (US 4628906), Smith (US 4706307), Zeng (US 7870621), Goldman et al. (US 2010/0095448), and Magda (US 11124980) disclose various apparatus for providing a thermal barrier between two distinct areas within a body of water that comprises both those naturally occurring, manmade pools, and combinations thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619